PER CURIAM.
Anthony Lewis appeals his judgments and sentences entered upon his conviction for delivery of cocaine and obstructing an officer without violence. Lewis argues the trial court erred in excluding a prospective juror and in imposing certain probation conditions and costs. We affirm the judgment but remand to the trial court to strike the $2.00 imposed for the criminal justice education fund.
The trial court imposed a total of $255.00 in cost. We affirm the imposition of $253.00 of that amount because these sums are mandatory costs pursuant to sections 27.3455(1), 960.20, and 943.25(3), Florida Statutes (1993), and do not have to be orally pronounced. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). The $2.00 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), however, is a discretional^ cost that must be orally pronounced. Because that cost was not orally pronounced, it must be stricken.
The judgment is affirmed, and the cause is remanded to strike the $2.00 cost to the criminal justice education fund.
CAMPBELL, A.C.J., and ÁLTENBERND and QUINCE, JJ., concur.